Citation Nr: 0911778	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-10 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (claimed as upper back and back pain).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a head and chest 
congestion condition (also claimed as chronic colds, 
allergies, and sinusitis).

4.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to 
May 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for a cervical 
spine disability (claimed as upper back and back pain), sleep 
apnea, head and chest condition (also claimed as chronic 
colds, allergies, and sinusitis), and sarcoidosis.  In 
September 2005, the Veteran testified at an RO hearing.

The Board remanded this case for additional development in 
June 2007.  The requested development has been accomplished.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran does not have 
a present cervical spine disability.

2.  The preponderance of the evidence shows the Veteran's 
sleep apnea is not related to service.

3.  The medical evidence shows that there is no clinical 
evidence of a current sinusitis diagnosis.

4.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's sarcoidosis and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability (claimed as upper back and back pain) are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a)(b) 
(2008).

2.  The criteria for service connection for sleep apnea are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

3.  The criteria for service connection for sinusitis are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

4.  The criteria for service connection for sarcoidosis are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2004 and July 2004.  The RO provided 
the appellant with notice of all of the criteria for 
substantiating the service connection claims in April 2008, 
subsequent to the initial adjudication.  While the last 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a December 2008 supplemental statement of 
the case, following the provision of notice.  The Veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities at issue.  The Veteran contends 
that the VA examinations provided were inadequate in that the 
examiner did not consider all of the evidence of record 
including his service treatment records.  The VA examiners 
did, in fact, note a review of the claims file and documented 
the findings that were reported in the service treatment 
records.  The examiners also provided bases for their 
opinions.  The VA examinations are considered adequate.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical spine disability

The Veteran seeks service connection for a cervical spine 
disability (claimed as upper back and back pain), to include 
as secondary to his service-connected chronic right shoulder 
strain.  

The service treatment records show the Veteran twisted his 
upper back while playing basketball in February 1992 and 
complained of neck pain.  He was diagnosed with 
cortovertebral strain T1, T2, and T3 and somatic dysfunction 
of the thoracic spine.  After service, an April 2004 VA 
emergency room record shows complaints of back pain.  Private 
physical therapy records dated from May 2004 to June 2004 
also show complaints of neck soreness.  A May 2006 VA 
examination report noted that the pain in the veteran's right 
shoulder seemed to originate from the neck area.  The 
examiner also noted that there was limited range of motion of 
the cervical spine when the veteran was asked to move his 
head.  A diagnosis was not given for the cervical spine.  X-
rays were negative.  

The Veteran is service-connected for a right shoulder 
disability.  As the record shows an in-service injury to the 
upper and middle back in service and current complaints and 
symptomatology related to the neck and upper back, the 
determinative issue is whether the veteran has any current 
cervical spine disability related to his in-service injury; 
or any current impairment in the cervical spine that was 
caused or aggravated by the service-connected right shoulder 
strain.

A May 2008 VA examination report shows the Veteran reported 
constant, moderate cervical spine pain with an achy feeling 
radiating to both arms.  On objective evaluation, there was 
no spasm, atrophy, guarding, or weakness.  There was pain 
with motion and tenderness.  On inspection of the spine, the 
posture, head position, symmetry in appearance, and gait type 
were normal.  There were no abnormal spinal curvatures.  
Sensory examination of the spine was normal; muscle tone also 
was normal.  There was no cervical spine ankylosis.  Range of 
motion in the cervical spine was normal.  There was no 
diagnosis made with respect to the cervical spine.  The 
examiner determined that the Veteran's cervical spine pain 
was not caused by or a result of his military service.  There 
was no evidence of treatment of neck pain in service and the 
Veteran indicated that it was a lifelong problem; thus, there 
was no evidence of aggravation in service.  

The examiner did not provide an opinion on whether the 
service-connected right shoulder disability affected the 
cervical spine pain.  However, the medical records do not 
show that the Veteran has a present cervical spine 
disability.  The May 2006 VA x-ray examination report showed 
a normal cervical spine and no diagnosis was given.  The May 
2008 VA examination report also showed a normal cervical 
spine on objective evaluation with no limitation in motion.  
No diagnosis was given in May 2008, as well.

Although the record shows evidence of an in-service injury to 
the upper back and subjective complaints of pain in the 
cervical spine, service connection cannot be granted if there 
is no present disability.  38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  For the same reason, the 
Veteran's secondary service connection claim for a cervical 
spine condition as related to his service-connected right 
shoulder disability fails, as well.  See 38 C.F.R. 
§ 3.310(a)(b).

The Veteran's statements regarding the symptoms in his 
cervical spine are accepted as credible because he is 
competent to make them and there is no reason to doubt his 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).  As noted, 
however, the medical evidence does not support the Veteran's 
complaints.  Pain alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran genuinely believes that he has a cervical spine 
disability incurred in service or related to his service-
connected right shoulder disability.  His factual recitation 
as to his symptoms is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the existence of a cervical spine disability and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the 
medical professionals who determined that the Veteran has no 
present cervical spine disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for a cervical spine disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Sleep apnea

The Veteran seeks service connection for sleep apnea.  The 
service treatment records are negative, but former servicemen 
submitted statements that they recalled that during service, 
the Veteran snored excessively loudly while sleeping and 
paused in his breathing for so long that they would check 
sometimes to make sure the Veteran was still breathing.  The 
Veteran's wife also submitted statements as to the Veteran's 
present symptomatology.  These individuals are competent to 
discuss that which they observed and there is no reason shown 
to doubt their credibility.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

After service, a June 2004 private sleep study test result 
shows a finding of mild obstructive sleep apnea.  

As the record shows the veteran currently has a diagnosis of 
sleep apnea and there is credible evidence of in-service 
symptomatology, the determinative issue is whether these are 
related.  A February 2005 VA examiner found that the 
veteran's sleep apnea probably was related to the upper 
airway obstruction associated with his sarcoidosis.  The 
examiner also stated that the sleep apnea was not related to 
diabetes mellitus.  

A May 2008 VA examination report notes that there was an 
increased incidence of sleep apnea in persons with 
sarcoidosis, as cited in studies relied on by the examiner.  
The examiner reviewed the Veteran's service treatment 
records, the claims file, and the Veteran, and based on the 
literature search and 25 years of clinical experience, the 
examiner determined that there was a 50/50 probability that 
the Veteran's sleep apnea was caused by sarcoidosis; the 
incidence was known to be increased in this disease.  The 
examiner also noted, however, that sleep apnea was very 
common in the obese; and so in this case it was difficult to 
say the exact etiology, as the Veteran also met the criteria 
for obesity.  The sleep apnea was not related to or caused by 
military service; he never voiced complaints referable to 
sleep apnea in service; and said on examination that day that 
the symptoms began in 2004.

The negative evidence in this case outweighs the positive 
evidence.  While the Veteran's fellow service members have 
submitted statements that they witnessed the Veteran having 
loud excessive snoring and pausing in his breath while 
sleeping in service, they are not competent to make a medical 
diagnosis.  There is no medical evidence in service of 
treatment for sleep apnea or a diagnosis of same.  The first 
diagnosis of sleep apnea after service is in 2004, which is 
three years after service.  The only medical opinion of 
record determined that the Veteran's sleep apnea was not due 
to service but rather his sarcoidosis or obesity.  The 
examiner based this opinion on reviewing the claims file, 
examining the Veteran, clinical experience, and literature 
research.  Sarcoidosis is not a service-connected disease, as 
discussed below.

The Veteran genuinely believes that his sleep apnea was 
incurred in service.  His and his fellow servicemen's factual 
recitations as to the symptoms that were observed in service 
are accepted as true.  However, as laypersons lacking in 
medical training and expertise, the Veteran and his fellow 
servicemen cannot provide a competent opinion on a matter as 
complex as the etiology of sleep apnea and their views are of 
no probative value.  And, even if these opinions were 
entitled to be accorded some probative value, they are far 
outweighed by the detailed opinion provided by the medical 
professional who determined that the sleep apnea was not due 
to service but rather sarcoidosis or obesity.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for sleep apnea; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Sinusitis

The Veteran seeks service connection for a head and chest 
condition (also claimed as chronic colds, allergies, and 
sinusitis).

The service treatment records show complaints of head and 
chest congestion in April 1988.  Less than two years after 
service, a September 2002 VA medical record notes a finding 
of subacute sinusitis.  VA medical records dated in November 
2002 and from May 2004 also show findings of chronic 
sinusitis.  A March 2004 private computed tomography (CT) 
scan of the paranasal sinuses, however, was without 
significant evidence of sinusitis. 

As the record shows in-service findings of symptomatology 
that could be attributed to sinusitis and a current diagnosis 
of chronic sinusitis within two years after service, the 
determinative issue is whether these are related. 

A May 2008 VA examination report shows that the examiner 
noted that the claims file was reviewed.  The Veteran was 
treated for the common cold in April 1988 and November 1998 
and was treated for sinusitis in September 2002.  The 
examiner also noted that the CT scan of the sinuses in March 
2004 was normal and that an ear nose and throat examination 
in April 2004 for sarcoidosis listed allergies as the only 
complaint.  The Veteran reportedly began having recurrent 
sinus infections in 1995 and was treated with antibiotics.  
The examiner noted that there was a history of sinusitis with 
non-incapacitating episodes involving headaches, purulent 
drainage, and sinus pain, but no diagnosis made by clinical 
findings.  Current rhinitis symptoms included excess nasal 
mucous and sneezing.  There were no current sinus symptoms or 
any evidence of sinus disease.  The examiner indicated that 
to formulate an opinion as to whether the Veteran's sinusitis 
was caused by or a result of his military service, the claims 
file was reviewed, the Veteran was examined, and the examiner 
relied on over 25 years of clinical experience.  The examiner 
determined that there was no evidence of sinusitis by 
examination or CT scan of the sinuses, which was considered 
the "gold standard" for diagnosis; thus, there was no 
diagnosis to relate to military service.

Although the record shows evidence of an in-service treatment 
for head and chest congestion and post-service assessments of 
chronic sinusitis, the clinical findings are negative for a 
current diagnosis of sinusitis.  Service connection cannot be 
granted if there is no present disability.  38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran genuinely believes that sinusitis was incurred in 
service.  His factual recitation as to his symptoms in 
service and post-service are accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as a clinical diagnosis of sinusitis and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who determined that based on clinical evaluation 
and a CT scan of the sinuses, there was no evidence of a 
present diagnosis of sinusitis.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for sinusitis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Sarcoidosis

The service treatment records show an April 1988 finding of 
head and chest congestion.  A September 1993 medical record 
also shows a finding of chest congestion and cough.  The 
assessment was bronchitis.  

After service, a June 2004 private outpatient treatment 
report notes a diagnosis of sarcoidosis.  A February 2005 VA 
examiner noted that the veteran was diagnosed with 
sarcoidosis and that this was a lung disease.  

As the record shows in-service findings of symptomatology 
that could be attributed to sarcoidosis and a current 
diagnosis, the determinative issue is whether these are 
related.

A May 2008 VA examination report shows that sarcoidosis is an 
inflammatory disease of unknown etiology, according to the 
National Heart, Lung, and Blood Institute, and was felt to be 
related to an abnormal response of the person's immune 
system.  The examiner found that the Veteran's sarcoidosis 
was not caused by or a result of his military service and 
that the cause of sarcoidosis is unknown.  The Veteran never 
complained of symptoms of sarcoidosis in the military.  The 
examiner further noted that if military service had caused 
sarcoidosis, then there would be a higher than average 
incidence of sarcoidosis in veterans, which was not the case.  
The examiner indicated that this opinion was based on review 
of the claims file, examination of the Veteran, a literature 
search, and over 25 years of clinical experience.

The medical evidence shows that there is no relationship 
between the Veteran's sarcoidosis and service.  Even though 
the Veteran had chest congestion and coughing in service, the 
examiner found that these were not symptoms of sarcoidosis.  
While the Veteran genuinely believes that his sarcoidosis was 
incurred in service, as a layperson, lacking in medical 
training and expertise, he cannot provide a competent opinion 
on a matter as complex as the etiology of sarcoidosis.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided 
by the medical professional who determined that the Veteran's 
sarcoidosis was not related to his service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for sarcoidosis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a cervical spine 
disability (claimed as upper back and back pain) is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a head and chest 
congestion condition (also claimed as chronic colds, 
allergies, and sinusitis) is denied.

Entitlement to service connection for sarcoidosis is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


